SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACTOF 1934 For the 3 month period ended June 30, 2007 Commission file number 000-26235 LION CAPITAL HOLDINGS, INC. (Name of Small Business Issuer in Its Charter) Delaware 52-2191043 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 9211 Waterford Centre Blvd, Ste 200 Austin, Texas 78758 (Address of principal executive office) (Zip Code) Issuer's telephone number, including area code (512) 615-2453 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o At June 30, 2007, a total of 14,851,079 shares of registrant's Common Stock were outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Disclosure Controls and Procedures 10 PART II OTHER INFORMATION 11 Item 6. Exhibits, Lists, and Reports on Form 8-K 11 Signatures 12 2 Part I - FINANCIAL INFORMATION Item 1. Financial Statements. The following unaudited Financial Statements for the period ended June 30, 2007, have been prepared by LCHI, Inc LION CAPITAL HOLDINGS, INC. CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) 3 LION CAPITAL HOLDINGS, INC. Consolidated Balance Sheets ASSETS June 30, December 31, 2007 2006 (Unaudited) CURRENT ASSETS Cash $ 5,535 $ 240,847 Total Current Assets 5,535 240,847 TOTAL ASSETS $ 5,535 $ 240,847 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 1,122 $ - Due to shareholders and related companies 25,548 25,548 Net liabilities of discontinued operations 1,686,999 1,683,714 Total Current Liabilities 1,713,669 1,709,262 TotalLiabilities $ 1,713,669 $ 1,709,262 STOCKHOLDERS' EQUITY (DEFICIT) Common stock, 150,000,000 shares authorized of $0.001 par value, 14,851,079 shares issued and outstanding 14,851 14,851 Additional paid-in capital 2,895,266 2,895,266 Accumulated deficit (4,618,251 ) (4,378,532 ) Total Stockholders' Equity (Deficit) (1,708,134 ) (1,468,415 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 5,535 $ 240,847 4 LION CAPITAL HOLDINGS, INC. Consolidated Statements of Operations (Unaudited) For the For the Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 REVENUES $ 4,800 $ 35,000 $ 4,800 $ 35,000 OPERATING EXPENSES General and administrative 115,639 68,473 241,235 176,268 Total Operating Expenses 115,639 68,473 241,235 176,268 LOSS FROM OPERATIONS (110,839 ) (33,473 ) (236,435 ) (141,268 ) LOSS FROM DISCONTINUED OPERATIONS (1,642 ) (1,642 ) (3,284 ) (3,283 ) LOSS ON DISPOSAL OF DISCONTINUED OPERATIONS - NET LOSS $ (112,481 ) $ (35,115 ) $ (239,719 ) $ (144,551 ) BASIC LOSS PER SHARE $ (0.01 ) $ (0.00 ) $ (0.02 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 14,851,079 14,851,079 14,851,079 14,851,079 5 LION CAPITAL HOLDINGS, INC. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (239,719 ) $ (144,551 ) Adjustments to reconcile net loss to net cash used by operating activies: Changes in operating assets and liabilities: Accounts payable 1,122 (1,280 ) Net Cash Used by Operating Activities (238,597 ) (145,831 ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Payments to shareholders and related companies - (5,999 ) Net Cash Used by Financing Activities - (5,999 ) Net Cash Used by Continuing Operations (238,597 ) (151,830 ) Net Cash Provided by Discontinuing Operations 3,285 3,283 NET DECREASE IN CASH (235,312 ) (148,547 ) CASH AT BEGINNING OF PERIOD 240,847 165,243 CASH AT END OF PERIOD $ 5,535 $ 16,696 SUPPLEMENTAL DISCLOSURES Interest paid $ - $ - Taxes paid $ - $ - 6 LION CAPITAL HOLDINGS, INC. Notes to the Consoldiated Financial Statements June 30, 2007 and December 31, 2006 NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed consolidated financial statements include normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such consolidated financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed consolidated financial statements be read in conjunction with the Company's audited consolidated financial statements and notes thereto included in its December 31, 2006 Annual Report on Form 10-KSB.Operating results for the six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. NOTE 2 - LOSS PER SHARE Following is a reconciliation of the loss per share for the three months and six months ended June 30, 2007 and 2006: For the Three Months EndedJune 30 2007 2006 Net (loss) available tocommon shareholder $ (112,481 ) $ (35,115 ) Weighted average shares 14,851,079 14,851,079 Basic loss per share (based on weighted average shares) $ (0.01 ) $ (0.00 ) For the Six Months Ended June 30, 2007 2006 Net (loss) available to common shareholders $ (239,719 ) $ (144,551 ) Weighted averageshares 14,851,079 14,851,079 Basic loss per share (based on weighted average shares) $ (0.02 ) $ (0.01 ) NOTE 3 - GOING CONCERN As shown in the accompanying unaudited consolidated financial statements, the Company incurred a net loss of $239,719 during the six month period ended June 30, 2007 and, as of that date, the Company’s current and total liabilities exceeded its current and total assets by $1,708,134.These factors, as well as the uncertain conditions that the Company faces relative to capital raising activities, create an uncertainty as to the Company’s ability to continue as a going concern.The Company is seeking to raise additional capital through public and/or private placement offerings, targeting strategic partners in an effort to increase revenues, and expanding revenues through strategic acquisitions.The ability of the Company to continue as a going concern is dependent upon the success of capital offerings or alternative financing arrangements and expansion of its operations.The unaudited consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern.As of June 30, 2007, the Company had cash and cash equivalents of $5,535.The Company will require additional funding during the next twelve months to finance the growth of its current operations and achieve its strategic objectives.Management is actively pursuing additional sources of financing sufficient to generate enough cash flow to fund its operations through 2007 and 2008.However management cannot make any assurances that such financing will be secured. 7 Item 2. Management's Discussion and Analysis or Plan of Operation. The following is management's discussion and analysis of certain significant factors that have affected the Company's financial position and operating results during the periods included in the accompanying consolidated financial statements. The accompanying unaudited financial statements include all adjustments which in the opinion of management are necessary for a fair presentation and in order to make the financial statements not misleading. Risk Factors and Cautionary Statements Forward-looking statements in this report are made pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. The Company wishes to advise readers that actual results may differ substantially from such forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those expressed in or implied by the statements, including, but not limited to, the following: the ability of the Company to continue as a viable concern ,uncertainties and assumptions relating to our operations, results of operations, competitive factors, shifts in market demand and other risks and uncertainties, the ability of the Company to obtain financing in order to implement its business plan and other risks detailed in the Company's periodic report filings with the Securities and Exchange Commission. For this purpose, any statements that are not statements of historical fact maybe deemed to be forward-looking statements, including the statements under Management's Discussion and Analysis of Financial Condition and Results of Operations regarding our strategy, future operations, future expectations or future estimates, financial position and objectives of management. Those statements in this Form 10-QSB/A containing the words believes, anticipates, plans, expects and similar expressions constitute forward-looking statements, although not all forward-looking statements contain such identifying words. These forward-looking statements are based on our current expectations and are subject to a number of risks, uncertainties and assumptions relating to our operations, results of operations, competitive factors, shifts in market demand and other risks and uncertainties. Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate and actual results may differ from those indicated by the forward-looking statements included in this Form 10-QSB/A. In light of the significant uncertainties inherent in the forward-looking statements included in this Form 10-QSB/A, you should not consider the inclusion of such information as a representation by us or anyone else that we will achieve such results. Moreover, we assume no obligation to update these forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting such forward-looking statements. 8 Overview and Plan of Operation You should read the following discussion in conjunction with the consolidated financial statements and footnotes thereto included in the Company's Quarterly Report on Form 10-QSB/A for the quarter ended June 30, 2007. The consolidated financial statements and related footnotes included herein include the financial statements of Lion Capital Holdings, Inc. Lion Capital Holdings, Inc. (the Issuer or Company or LCHI) was organized under the laws of the State of Delaware in 1999. LCHI has one subsidiary, Capita lCable and Wire, Inc., dba Austin Cable and Wire, which was incorporated in 1997as a Texas corporation. Austin Cable was acquired by LCHI in 1999 through the sale of a controlling block of its stock, thus making Austin Cable a wholly-owned subsidiary of LCHI. Austin Cable is in the business of assembling copper and fiber optic specialty cables for distribution in the United States. The Company produced specialty custom cable assemblies and harnesses for various industries. A specialty custom cable or harness assembly is a copper or fiber optic cable with connectors terminated at one or both ends. The specialty custom cable assembly industry is one that services and supplies a variety of other industries, which need wire harnesses and cable assemblies for their products. In 1999, LCHI also acquired all but one share of TIC Cables Electronica y Suministros, S.A. de C.V., incorporated in Mexico in 1989, thus making TIC a99.99%-owned subsidiary of LCHI. As TIC is engaged in the design and integration of systems for data and LCHIunications in Mexico, LCHI management believed the acquisition would provide strategic competitive advantages, which proved true throughout most of 2000. However, in 2001, due to a lack of control over operations at TIC, the difficulty in the Mexican economy and excessive losses at TIC's facilities in Mexico, LCHI's Board of Directors, in a meeting held September 6, 2001, voted to abandon TIC operations. LCHI has divested itself of its interest in TIC and is in the process of returning all TIC shares to its president, Jesus Aguirre. We have not legally transferred our ownership interest in TIC to Mr. Aguirre, and based on consultation with legal counsel, LCHI does not have any continuing or contingent liabilities related to TIC. From its inception through mid 2003, the Company was engaged in the business of manufacturing both copper and fiber optic specialty custom cabling for the data and telecommunications industries. In addition to its one subsidiary, Capital Cable & Wire, Inc., the company had aggressively sought acquisitions to further increase its sales in this industry. The Company had not, however, been successful in closing any acquisitions. As such, management, together with the company's board of directors, decided to forgo all such acquisition activities and has corporately decided to shift its core business focus. The Company will no longer be principally engaged in the business of manufacturing copper and fiber optic cables. Capital Cable, dba Austin Wire & Cable, will continue to operate as a subsidiary of Lion Capital Holdings, Inc., and will heretofore account for 100% of the Company's interests in the custom cable industry. 9 Lion Capital is now seeking a reverse merger candidate. Lion Capital was in discussions with Sun Motor, a reverse merger candidate, based in China, but the discussions broke down due to certain frivolous legal actions brought against Lion Capital by Elaine Selan vs Andrew Stack et al. As of this filing, the trial judge has entered an order dismissing with prejudice the claims of the plaintiff, Elaine Selan, but the litigation continues as to Lion Capital’s counterclaim and an attempt by a third party, SIAD, US, Inc to intervene. Lion Capital filed a form 8-K/A dated May 19, 2005 to this effect. Although the transaction with Sun Motor has collapsed, Lion Capital continues to seek prospective merger candidates, but, at the time of this report, has been unsuccessful in finding a suitable candidate. In July 2006, Lion Capital was again involved in another frivolous law suit brought against Lion Capital by 3Dicon, Inc vs Andrew Stack et al. As of this filing the case is still open and has not reached trial. Lion Capital was not part of this transaction involving Andrew Stack and 3Dicon and is cooperating with the plaintiffs in order to resolve any issues and be dismissed from the case. If Lion Capital is not dismissed from this case, then there is a possibility that Lion Capital will have to seek bankruptcy since it does not have the funds to adequately defend itself. Effective December 15, 2006, the Company effected a reverse stock split at a ratio of 10 to 1.All outstanding shares have been adjusted retroactively to reflect this reverse stock split. GOING CONCERN As shown in the accompanying unaudited financial statements, the Company incurred a net loss of $112,481 on revenues of $4,800 during the 3 month period ended June 30, 2007 and, as of that date, the Company's current and total liabilities exceeded its current and total assets by $1,708,134. These factors, as well as the uncertain conditions that the Company faces relative to capital raising activities, create an uncertainty as to the Company's ability to continue as a going concern. The Company is seeking to raise additional capital through public and/or private placement offerings, targeting strategic partners in an effort to increase revenues, and expanding revenues through strategic acquisitions. The ability of the Company to continue as a going concern is dependent upon the success of capital offerings or alternative financing arrangements and expansion of its operations. The unaudited financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. As of June 30, 2007, the Company had cash and cash equivalents of $5,535. We will require additional funding during the next 12 months to finance the growth of our current operations and achieve our strategic objectives. Our management is actively pursuing additional sources of financing sufficient to generate enough cash flow to fund our operations through 2007 and 2008. However we cannot make any assurances that such financing will be secured. 10 RESULTS OF OPERATIONS Revenues for the 3 month period ended June 30, 2007 was $4,800, compared to revenues of $35,000 for the same period ended June 30, 2006. General and administrative costs for the 3 month period ended June 30, 2007 was $115,639 compared to $68,473 for the same period ended June 30, 2006. For the 3 months ended June 30, 2007 the Company had a net loss of $112,481 compared to a loss of $35,115 for the same period in 2006. Item 3.Disclosure Controls and Procedures Within the 90 days prior to the date of this Form 10-Q, the Company carried out an evaluation, under the supervision and with the participation of the Company's management, including the Company's Chief Executive Officer, of the effectiveness of the design and operation of the Company's disclosure controls and procedures pursuant to Exchange Act Rule 13a-14. Based upon that evaluation, the Company's Chief Executive Officer concluded that the Company's disclosure controls and procedures are effective in timely alerting them to material information relating to the Company required to be included in the Company's periodic SEC filings. There have been no significant changes in the Company's internal controls or in other factors, which could significantly affect internal controls subsequent to the date the Company carried out its evaluation. 11 PART
